Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed May 4, 2022 has been entered.  Claims 1-20 are pending in this application and examined herein.

Drawings
The drawings are objected to because Figures 2A and 2B as filed fail to comply with 37 CFR 1.84 (h) and/or (i), which state “All views of the drawing must be…clearly separated from one another” and “One view must not be placed upon another or within the outline of another”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

				    Claim Interpretation
The meanings of various terms employed in the present specification and claims as set forth in para [0030-0032] and [0036-0039] of the specification are noted.  Particularly noted is the statement in para [0032] that “For the purposes of this disclosure, the term "high-strength reactive alloy” refers to a metallic alloy having a yield strength of at least 120 kilopounds per square inch (ksi).”

				Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peker et al. (U.S. Patent 6,446,558) in view of Collier et al. (US 2006/0269765).
Peker discloses a shaped charge projectile as depicted in Fig. 1 and columns 3-4 of that reference. The projectile includes a shaped charge liner 40 (equivalent to the “protective case” of instant claims 1 or 20) that comprises a matrix 50 that is preferably a Zr-base bulk metallic glass; see Peker col. 4, l. 59 thru col. 5, l. 47. The shaped charge liner may be cylindrically symmetric about the projectile axis in accord with instant claim 20.  The liner at least partially encloses an explosive charge 52 in accord with instant claims 1 or 20.  Such an arrangement is further consistent with the limitations in claim 12 that “the BMG forms a cavity within which an explosive is configured to reside”.  Peker col. 1, ll. 11-30 describes how a detonator is in contact with the explosive charge and, in operation, the projectile is propelled toward a target and, just prior to contacting the target, the detonator is fired to ignite the explosive charge and with the force of the explosion deforming the liner.  This is in accord with the limitations of claim 11 that “upon on-demand applied stimuli, the explosive imparts rapid impulsive loading onto the protective case”.  Therefore, Peker discloses a munitions structure arranged in a manner as set forth in claims 1, 11, 12 and 20, comprising an alloy in accord with claims 2-6 and 12-15.
Peker does not specify the various properties of the alloy as recited in the instant claims.  Collier is directed to a composite armor including a layer of Zr-based bulk amorphous alloy surrounding a core, i.e. Collier is in a similar field of endeavor as Peker.  Collier discloses that such alloys possess properties including a yield strength of 1.6-2.0 GPa (230-290 ksi) and a density as high as 6.5 g/cc (see Collier para [0030]) and an elastic strain limit higher than 1.2% and generally about 2.0% (see Collier para [0034]).  While neither Peker nor Collier discloses the enthalpy of oxidation of such alloys, the prior art alloys, being of the same composition as those claimed, would be expected to have the same value for such a property as the alloys as presently claimed.
Therefore, the combined disclosures of Peker et al. and Collier et al. would have suggested to one of ordinary skill in the art a munitions structure as claimed (Peker) made of a Zr-based alloy, and would expect that alloy to have the properties as claimed as disclosed by Collier.

			     Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,267,608. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those of the ‘608 patent are directed to munitions structures including a casing made of a Zr-based bulk metallic glass alloy with explosives disposed within the casing.  The preferred alloy in both sets of claims is identical; compare instant claims 7 or 16 with claim 7 of the ‘608 patent.  Further, the alloy appears to possess the same properties in both sets of claims, including the same values for yield strength, elastic strain limit and enthalpy of oxidation.  While the precise wording of the instant claims is not identical to that of the ‘608 claims, the substantial overlap in both constructional details and materials used between the two sets of claims renders the articles as presently claimed not patentably distinct from those claimed in the ‘608 patent.

			 Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.
					

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	December 8, 2020